Title: From Thomas Jefferson to James Madison, 28 February 1806
From: Jefferson, Thomas
To: Madison, James,Gallatin, Albert,Dearborn, Henry


                        
                            Feb. 28. 06.
                        
                        What would you think of raising a force for the defence of New Orleans in this manner? give a bounty of 50
                            acres of land, to be delivered immediately, to every able bodied man who will immediately settle on it, & hold himself
                            in readiness to perform 2. years military service (on the usual pay) if called on within the first seven years of his
                            residence. the lands to be chosen by himself of any of those in the Orleans territory, on the West side of the Missisipi,
                            actually surveyed & unsold, each to have his choice in the order of their arrival on the spot, a proclamation to be
                            issued to this effect to engage as many as will to go on & present themselves to the officer there; & moreover
                            recruiting officers to be sent into different parts of the Union to raise and conduct settlers at the public expence. when
                            settled there, to be well trained as a militia by officers living among them.
                        A similar provision for Tombigbee.
                    